Citation Nr: 1535971	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right wrist status post fracture with surgical reconstruction (hereinafter, "right wrist disorder").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the left knee post surgeries (hereinafter, "left knee disorder") based upon limitation of motion.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected left knee disorder based upon instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from May and July 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that, in pertinent part, respectively granted service connection for left knee and right wrist disabilities, and assigned each a 10 percent disability rating.  The Veteran expressed disagreement with the initial disability ratings that were assigned and perfected a substantive appeal.

The RO in Salt Lake City, Utah, currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that the Veteran was subsequently granted a separate rating of 20 percent for instability of the left knee by an April 2015 rating decision in accord with VAOPGCPRECs 23-97 and 9-98.  Although it does not appear the Veteran expressly disagreed with this initial rating for instability, as it was established as part of the appellate process of his claim for a higher rating(s) for the left knee the Board will consider that rating as part of this decision.

In October 2014, the Board remanded this case for further development to include a new VA examination of the right wrist and left knee.  Such an examination was accomplished in March 2015, and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, the Board finds that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected right wrist and left knee disorders have been manifested by complaints of pain throughout the pendency of this case.  

3.  Even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his right wrist was manifested by ankylosis or impairment analogous thereto.

4.  Even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his left knee has flexion limited to 60 degrees or less, nor extension limited to 15 degrees or more.

5.  Even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his left knee had severe recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right wrist disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214-5215 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disorder based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 5260, 5261) (2015); VAOPGCPREC 9-2004.

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected left knee disorder based on recurrent subluxation or instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPRECs 23-97, 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the present appeal arises from a disagreement with the initial ratings assigned for the right wrist and left knee following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note of the fact the Veteran was sent correspondence which explains the information and evidence used by VA to determine disability rating(s) and effective date(s), to include in June 2010.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of outstanding records which document right wrist or left knee symptoms that are not reflected by the evidence already of record.  He indicated on his Substantive Appeal that no hearing was desired in conjunction with this case.

The Board further notes the Veteran has been accorded multiple VA examinations with respect to the current appellate claims, to include in January 2011, July 2011, and March 2015.  The Board finds that, taken as a whole, the Veteran has been afforded adequate VA examinations and opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms for his right wrist and left knee; and included repetitive use testing with findings regarding limitation of motion noted after testing.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported either his right wrist or left knee have increased in severity since the most recent examination.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board observes that the Veteran's right knee has been manifested by complaints of pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Right Wrist

The criteria for evaluating the wrist make a distinction between the major (dominant) and minor (nondominant) extremity.  Here, the record reflects that the Veteran is right handed, and, thus, his right wrist is the major extremity. 

Normal range of motion for the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  38 C.F.R. § 4.71 , Plate I. 
Diagnostic Code 5215 provides that for limitation of motion of the wrist to less than 15 degrees of dorsiflexion or where palmar flexion is limited in line with the forearm, a 10 percent evaluation is for assignment for both the major and minor extremity.  However, this Code does not provide for a rating in excess of 10 percent.  Thus, the Veteran is in receipt of the maximum schedular evaluation available based upon limitation of wrist motion.

Diagnostic Code 5214 provides that if there is favorable ankylosis of the wrist of the major extremity in 20 to 30 degrees of dorsiflexion, a 30 percent evaluation is for assignment.  Any other position, except favorable, warrants a 40 percent rating. Unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation warrants a 50 percent evaluation.  Moreover, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, the record does not reflect the Veteran has ever been diagnosed with ankylosis of the right wrist.  Rather, both the July 2011 and March 2015 VA examinations explicitly found he had no ankylosis.  Further, the Board notes the July 2011 VA examination found the right wrist to have dorsiflexion to 20 degrees, palmar flexion to 45 degrees, radial deviation to 15 degrees, and ulnar deviation to 20 degrees.  On the more recent March 2015 VA examination, the Veteran's right wrist had dorsiflexion to 15 degrees, palmar flexion to 60 degrees, radial deviation to 15 degrees, and ulnar deviation to 30 degrees.  Moreover, both examinations noted that there was no change after repetitive motion testing.  Therefore, even though the Veteran does have limitation of right wrist motion, he does not have immobility and/or consolidation of this joint.  Consequently, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5214.

The rating criteria contain no other Diagnostic Code to explicitly evaluate the wrist, and this disability does not appear to result in any other impairment that would warrant consideration of any other Diagnostic Code.

In view of the foregoing, the Board finds there are no distinctive period(s) where the Veteran meets or nearly approximates the criteria for a rating in excess of 10 percent for his right wrist, even when taking into account his complaints of pain.  

Analysis - Left Knee

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The Board notes, however, that the Veteran is already in receipt of a 10 percent rating for his right knee, which is what he would be entitled to under this Code for his painful motion of a major joint.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5010-5260.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.

In this case, the Board finds that, even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his left knee has flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.  For example, the January 2011 VA examination showed the left knee had flexion to 126 degrees, with normal extension of zero degrees.  On the more recent March 2015 VA examination the Veteran's left knee had flexion to 135 degrees, and full extension to zero degrees.  Both examinations indicated there was no change after repetitive motion testing.  None of the other evidence of record demonstrates limitation of flexion or extension to the extent that would warrant a rating in excess of 10 percent, to include during flare-ups of pain.

The Board acknowledges that, in VAOPGCPREC 9-2004, VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.  However, as indicated above, the record does not reflect the Veteran has limitation of flexion or extension that would even warrant a 10 percent rating under Diagnostic Codes 5260 and/or 5261.  

In view of the foregoing, the Board finds no distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for limitation of motion of the left knee.  

The VA Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98.
Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

In this case, the Board acknowledges that the record includes findings of left knee instability.  However, while the January 2011 VA examination noted guarding of movement, there was no instability or subluxation of the left knee.  The more recent March 2015 VA examination found evidence of anterior instability, which was found to be 2+.  Other options were normal, 1+, and 3+.  As such, it appears the extent of instability in this case is no more than medium/moderate - more than slight but less than severe.  Further, posterior, medial and lateral stability tests were all normal.  None of the other evidence of record demonstrates severe left knee instability or recurrent subluxation.

In view of the foregoing, the Board finds the Veteran has evidence of moderate instability of the left knee, but there were no periods where he met or nearly approximated the criteria of severe instability and/or recurrent subluxation.  Therefore, he is not entitled to a rating in excess of 20 percent under Diagnostic Code 5257.
The Board further notes that it took into consideration whether the Veteran was entitled to separate rating(s) under other potentially applicable Diagnostic Codes for disabilities of the knee to include 5256, 5262, and 5263.  However, the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the right knee, nonunion or malunion of tibia and/or fibula, or genu recurvatum have not been demonstrated.

The Board observes that the Veteran's underwent ACL reconstruction of the left knee in 1999, and plica excision in 1997.  Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Further, under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  However, as part of the March 2015 VA examination it was indicated the Veteran had no residual symptoms of these surgeries other than the aforementioned pain, limitation of motion, and instability.  In other words, he did not have symptomatic impairment related to cartilage removal.  Moreover, the record does not indicate episodes of "locking" pain and effusion into the joint.  Therefore, he is not entitled to separate ratings under Diagnostic Code 5258 or 5259 either.

Other Considerations

For the reasons stated above, the Board has determined the Veteran is not entitled to a rating in excess of 10 percent for right wrist disorder, a rating in excess of 10 percent for left knee limitation of motion, or a rating in excess of 20 percent for left knee instability.  In making these determinations, the Board notes it took into consideration the Veteran's complaints of pain and the applicable provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board also considered the potential assignment of "staged" rating(s) pursuant to the holding of Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria for higher schedular rating(s) even when taking into account his complaints of pain.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected right wrist and left knee disorders.  His symptoms of pain and resulting functional impairment of both the right wrist and left knee, to include limitation of motion, were addressed by the Board's consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59; as well as Diagnostic Codes 5003, 5214, 5215, 5260, and 5261.  His symptoms of left knee instability were addressed by consideration of Diagnostic Code 5257.  A review of the record does not demonstrate any other manifestations of the either disability not contemplated by this schedular criteria.  Therefore, the established schedular criteria adequately describe the severity and symptoms of the Veteran's service-connected right wrist and left knee disorders, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the competent and credible evidence of record does not reflect that the Veteran or the record has reasonably raised a claim for TDIU.  The Board acknowledges that the Veteran's right wrist and left knee do cause some impairment in his occupation.  However, the record does reflect he is unable to obtain and/or maintain substantially gainful employment due to his right wrist and/or left knee.  For example, the January 2011 VA examination noted the left knee impacted the Veteran's occupation in that he had trouble walking for prolonged periods.  Nevertheless, he was a supervisor in an office.  The July 2011 VA examiner found the right wrist had only mild functional impairment.  The more recent March 2015 VA examination indicated that neither disability impacted the Veteran's occupation.  Consequently, it appears that the level of occupational impairment from these disabilities is adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Nothing in the record suggests that these disabilities would preclude substantially gainful employment.

In view of the foregoing, the Board finds that neither the Veteran, nor the record, has reasonably raised a claim for TDIU and no further discussion is warranted based upon the facts of this case.











	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for service-connected right wrist disorder is denied.

An initial rating in excess of 10 percent for service-connected left knee disorder based upon limitation of motion is denied.

A rating in excess of 20 percent for service-connected left knee disorder based upon instability is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


